                              Case 3:19-cv-00665-MMD-WGC Document 27 Filed 01/28/20 Page 1 of 7


                              ROBERT A. DOTSO
                              Nevada State Bar o. 5285
                          2   JUSTfN C. VA CE
                                evada State Bar o. 11306
                      3       DOTSON LAW
                              5355 Reno Corporate Dr., Ste 100
                      4       Reno, Nevada 89511
                              Tel: (775) 501-9400
                      5       Email: rdotson@dotsonlaw.legal
                                     jvance@dotsonlaw.legal
                      6
                              Attomeys for Defendant,
                      7       Washoe County School District

                      8                                  UNITED ST A TES DISTRICT COURT

                      9                                        DISTRICT OF NEV ADA

                     10         TRfNA OLSEN,                                 Case No.: 3:19-cv-00665-MMD-WGC
                    11
                                                 Plaintiff,                  STIPLUA TED PROTECTIVE
                    12                   vs.                                 ORDER

                    13         WASHOE COUNTY SCHOOL
                               DIS TRICT, a political subdivision of the
                    14         State of Nevada; Washoe County School
                               District Superintendent TRACI DA VIS;
                    15         and DOES 1 through 10, inclusive,
                    16                           Defendants.
                    17              In order to protect the confidentiality of confidential infonnation obtained by the
                    18 parties in connection with this case, the parties hereby agree as follows:

                    19              1.         Any party or non-party may designate as "confidential" (by stamping the
                   20 relevant page or other otherwise set forth herein) any document or response to discovery

                   21 which that party or non-party considers in good faith to contain information involving
                   22 protected education records as defined in the Family Educational Rights and Privacy Act of

                   23 1974 20 U.S.C.§ 1232g ("FERPA"), or any other personally identifiable information subject
                   24 to protection under the Federal Rules of Civil Procedure or Nevada law ("Confidential

                   25 Information"). Where a document or response consists of more than one page, the first page

                   26 and each page on which confidential information appears shall be so designated.

                   27

      DOTSON LAW    ')Q
S355 RENO CORPORATE DR.
       SUITE ,HOO
  R<NO. NEVADA 9S 11
                             Case 3:19-cv-00665-MMD-WGC Document 27 Filed 01/28/20 Page 2 of 7



                                     2.      A party or non-party may designate information disclosed during a
                           2 depositi on or in response to written discovery as "confidential" by so indicating in said
                          3 response or on the record at the deposition and requesting the preparation of a separate
                          4 transcript of such material. Additionally, a party or non-party may designate in writing,

                          5 within twenty (20) days after receipt of said responses or of the deposition transcript for
                          6 which the designation is proposed, that specific pages of the transcript and/or specific

                          7 responses be treated as "confidential" information. Any other party may object to such

                          8 proposal, in writing or on the record. Upon such objection, the parties shall follow the
                             procedures described in paragraph 8 below. After any designation made according to the
                          9 procedure   set forth in this paragraph, the designated documents or information shall be
                         10
                            treated according to the designation until the matter is resolved according to the procedures
                        11
                            described in paragraph 8 below, and counsel for all parties shall be responsible for making
                         12
                            all previously unmarked copies of the designated material in their possession or control with
                        13
                            the specified designation.
                        14
                                    3.      All information produced or exchanged in the course of this case (other than
                        15
                            information that is publicly available) shall be used by the party or parties to whom the
                        16
                            information is produced solely for the purpose of this case.
                        17
                                    4.      Except with the prior written consent of other parties, or upon prior order of
                        18
                            this Court obtained upon notice to opposing counsel, Confidential Information shall not be
                        19
                            disclosed to any person other than:
                        20
                                            a)      counsel for the respective parties to this litigation, including in-house
                        21 counsel and co- counsel retained for this litigation;

                        22                  b)      employees of such counsel;
                        23                  c)      individual defendants, class representatives, any officer or employee
                        24 of a party, to the extent deemed necessary by Counsel for the prosecution or defense of this

                    25 litigation;
                    26                      d)      consultants or expert witnesses retained for the prosecution or
                    27 defense of this litigation, provided that each such person shall execute a copy of the
                    ') Q
     DOTSON LA w

                                                                           2
5355 KENO CORPOR,HE DR,
       SUITE #IOO
  RENO, NEVADA   9511
                               Case 3:19-cv-00665-MMD-WGC Document 27 Filed 01/28/20 Page 3 of 7



                                Certification annexed to this Order as Exhibit "A" (which shall be retained by counsel to
                             2 the party so disclosing the Confidential Infonnation and made available for inspection by

                         3 opposing counsel during the pend ency or after the termination of the action only upon good
                         4 cause shown and upon order of the Court) before being shown or given any Confidential
                             5 Information;

                         6                     e)      any authors or recipients of the Confidential Information;

                         7                     f)      the Court, Court personnel, and court reporters; and

                         8                     g)      non-party witnesses (other than persons described in paragraph 4(e)).

                               A non-party witness (other than persons described in paragraph 4(c) and 4(e)) shall sign the
                         9
                               Certification before being shown a confidential document. Confidential Information may be
                       10
                               disclosed to a non-party witness (other than persons described in paragraph 4(c) and 4(e))
                       11
                               who will not sign the Certification only in a deposition at which the party who designated
                       12
                               the Confidential Infonnation is represented or has been given notice that Confidential
                       13
                               Infonnation shall be designated "Confidential" pursuant to paragraph 2 above. Witnesses
                       14
                               shown Confidential Infonnation shall not be allowed to retain copies.
                       15
                                       5.     Any persons receiving Confidential Infonnation shall not reveal or discuss
                       16
                               such information to or with any person who is not entitled to receive such infonnation,
                       17
                               except as set forth herein.
                       18
                                      6.      Unless otherwise pennitted by statute, rule or prior court order, papers filed
                       19
                               with the court under seal shall be accompanied by a contemporaneous motion for leave to
                      20
                               file those documents under seal and shall be filed consistent with the court's electronic
                      21 filing procedures in accordance with Local Rule IA 10-5. Notwithstanding any agreement

                      22 among the parties, the party seeking to file a paper under seal bears the burden of

                      23 overcoming the presumption in favor of public access to papers filed in court. Kamakana v.

                      24 City and County ofHonolulu, 447 F.2d 1172 (9th Cir. 2006); Pintos v. Pac. Creditors Ass 'n,

                      25 605 F.3d 665, 677- 78 (9th Cir. 2010).

                      26              7.      A party may designate as "Confidential" documents or discovery materials

                      27 produced by a non-party by providing written notice to all parties of the relevant document

       DOT ON LAW      ')Q
S.\SS RE O CORPORATE DR.
        SUITE #100                                                          3
   RE O. 'EVA DA 95 11
                            Case 3:19-cv-00665-MMD-WGC Document 27 Filed 01/28/20 Page 4 of 7



                             numbers or other identification within thirty (30) days after receiving such documents or

                          2 discovery materials. Any party or non-party may voluntarily disclose to others without

                          3 restriction any infonnation designated by that party or non-party as confidential, although a

                      4 document may lose its confidential status if it is made public.

                      5             8.        If a party contends that any material is not entitled to confidential treatment,

                      6 such party may at any time give written notice to the party or non-party who designated the

                      7 material. The party or non-party who designated the material shall have twenty-five (25)

                      8 days from the receipt of such written notice to apply to the Court for an order designating
                            the material as confidential. The party or non-party seeking the order has the burden of
                      9
                            establishing that the document is entitled to protection.
                     10
                                    9.        Notwithstanding any challenge to the designation of material as Confidential
                     11
                            Infonnation, all documents shall be treated as such and shall be subject to the provisions
                     12
                            hereof unless and until one of the following occurs:
                    13
                                              a)     the party or non-party claims that the material 1s Confidential
                    14
                            Infonnation withdraws such designation in writing; or
                    15
                                              b)     the party or non-party who claims that the material is Confidential
                    16
                            Information fails to apply to the Court for an order designating the material confidential
                    17
                            within the time period specified above after receipt of a written challenge to such
                    18
                            designation; or
                    19
                                              c)     the Court rules the material is not confidential.
                    20
                                    10.    All provisions of this Order restricting the communication or use of
                   21 Confidential Information shall continue to be binding after the conclusion of this action,

                   22 unless otherwise agreed or ordered. Upon conclusion of the litigation, a party in the

                   23 possession of Confidential Information, other than that which is contained in pleadings,
                   24 correspondence, and deposition transcripts, shall either (a) return such documents no later

                   25 than thirty (30) days after conclusion of this action to counsel for the party or non-party who

                   26 provided such information, or (b) destroy such documents within the time period upon

                   27

     DOTSO LAW     ') Q
HSS RENO CORPORATE DR.
      S ITEhlOO                                                            4
 RENO. EVADA 89511
                                          Case 3:19-cv-00665-MMD-WGC Document 27 Filed 01/28/20 Page 5 of 7




                                          consent of the party who provided the information and certify in writing within thirty (30)

                                      2 days that the documents have been destroyed.

                                      3          11.          The terms of this Order do not preclude, limit, restrict, or otherwise apply to

                                      4 the use of documents at trial.

                                      5          12.          Nothing herein shall be deemed to waive any applicable privilege or work

                                      6 product protection, or to affect the ability of a party to seek relief for an inadvertent

                                      7 disclosure of material protected by privilege or work product protection.
                                                 13.          Any witness or other person, firm or entity from which discovery is sought
                                      8
                                          may be infonned of and may obtain the protection of this Order by written advice to the
                                      9
                                          parties' respective counsel or by oral advice at the time of any deposition or similar
                                10
                                          proceeding.
                                11
                                                                                                            -+




                                                                                                                 __
                                           Dated this 24 day of January, 2020                 Dated this l Lf �day of January, 2020
                                12
                                          LUKE ANDREW BUSBY, LTD.                             DOTSON LAW
                                13

                                14
                                              Z,A�
                                          LUKE A. BUSB\r,EQ.
                                                                                                          \)
                                                                                                      TA. DOTSON, ESQ.
                                15
                                          316 California Ave., #82                                    C. VANCE, ESQ.
                               16         Reno, NV 89509                                      5355 Reno Corporate Dr., Suite I 00
                                          Counsel for Plaintiff                               Reno, NV 89511
                               17                                                             Counsel for Defendant, Washoe County
                                                                                              School District
                               18
                                          Dated this   1!J.   day of January. 2020
                               19
                                          THORNDAL, ARMOSTRONG, DELK,
                              20          BALKENBJ & EISINGER


                                                                        tJ
                              21

                              22
                                          K{�(Par:r�
                                          6950 S. McCarran Blvd., Ste. B
                              23          Reno, NV 89509
                                          Counsel for Defendant, Traci Davis
                              24

                              25
                                                                                                   --            --· --··--·-.-------
                              26
                             27

           00TS()NLAW           ')Q
W� JIENO ('ORPORAl'E Ill!
            SLIITE•tll-)                                                                  5
 Kl:".:,,."Q. '\IE\'•D-" 8Qi'il
     Case 3:19-cv-00665-MMD-WGC Document 27 Filed 01/28/20 Page 6 of 7



1                                                 ORDER
2
             Paragraph 6 is modified to reflect that any motion regarding filing confidential information
3
      and motions to seal shall also comply with the requirements of Center for Auto Safety v. Chrysler
4
      Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016).
5
             IT IS SO ORDERED.
6
             DATED: January 28, 2020.
7

8                                                  UNITED STATES MAGISTRATE JUDGE
9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27                                                    6
28
                               Case 3:19-cv-00665-MMD-WGC Document 27 Filed 01/28/20 Page 7 of 7



                           I                                           EXHIBIT A
                          2                                        CERTIFICATION

                          3             I hereby certify my understanding that Confidential Information is being provided

                          4 to me pursuant to the terms and restrictions of the Protective Order dated

                          5 _________, 111 _________, Civil No. __________

                          6 I have been given a copy of that Order and read it. I agree to be bound by the Order. I will

                          7 not reveal the Confidential Information to anyone, except as allowed by the Order. I will

                          8 maintain all such Confidential Infonnation- including copies, notes, or other transcriptions
                               made therefrom - in a secure manner to prevent unauthorized access to it.       o later than
                          9
                               thirty (30) days after the conclusion of this action, I will return the Confidential
                     10
                               Information-including copies, notes or other transcriptions made therefrom - to the
                      11
                               counsel who provided me with the Confidential lnfomrntion. I hereby consent to the
                      12
                               jurisdiction of the United States District Court for the purpose of enforcing the Protective
                      13
                               Order.
                     14

                     15
                                        DATED:
                     16                                                             Signature
                     17
                                                                                    Printed Name
                     18

                     19

                     20
                     21

                     22
                    23

                    24
                    25
                    26

                    27

     DOTSO   LA"'   ') Q
5355 RENO C"ORPOR,HE DR
       SUITE #100                                                          7
  RENO. NEVADA 9511
